Citation Nr: 0423376	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the hands and feet.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty form November 1950 to 
October 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Acting Veterans Law Judge 
was held in January 2004.  A transcript of the hearing has 
been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran maintains that he experienced extended exposure 
to snow and sub-freezing weather during service in Korea.  He 
has indicated that the cold injury resulted in skin lesions 
on his legs and hands that have never healed.  

Except for the report of separation examination, the 
veteran's service medical records are unavailable.  The 
record does contain the veteran's testimony about exposure to 
cold while serving in Korea and there is medical evidence of 
skin lesions on the hands and feet.  The record however does 
not contain sufficient medical evidence to decide the claim.  
For this reason and under the duty to assist, further 
evidentiary development is necessary and the case is remanded 
for the following action: 

1.  Under the VCAA, notify the 
veteran that to substantiate his 
claim of service connection, he 
needs medical evidence of current 
residuals of cold injury to the 
hands and feet, as well as, medical 
evidence linking his current 
disability to the in-service cold 
injury.  Also notify the veteran 
that:  

a.  If he has evidence to 
substantiate his claim, not 
already of record that is not 
in the custody of a Federal 
agency such as records of 
private medical care, he should 
submit the records himself or 
with his authorization, VA will 
make reasonable efforts to 
obtain the records on his 
behalf. 

b.  If he has evidence to 
substantiate his claim, not 
already of record that is in 
the custody of VA or other 
Federal agency including the 
Social Security Administration, 
VA will obtain any such records 
he identifies. 

c.  He should provide any 
evidence in his possession that 
pertains to the claims. 

2.  Ask the veteran to submit the 
medical records of the private 
physicians he referred to at his 
hearing in January 2004, beginning 
in the 1960s with Dr. "Cackamise" 
of Jackson, MS; in the 1980s with 
Dr. Flowers of Greenwood, MS; and 
later by Drs. Turner and "Sam". 

3.  Obtain from the proper Federal 
custodian, the unit history of C 
Btry, 37th Field Artillery, APO 248, 
from November 1951 to April 1952. 

4.  Schedule the veteran for a VA 
examination to determine whether the 
veteran has residuals of cold injury 
to the hands and feet.  The claims 
file must be made available to the 
examiner for review.  If the 
examiner identifies any residuals of 
a cold injury, the examiner is asked 
to express an opinion as to whether 
the current residuals are related to 
cold exposure during service in 1951 
and 1952. 

5.  After the requested development 
has been completed, adjudicate the 
claim.  If the benefit sought is 
denied, prepare a supplemental 
statement of the case and return the 
case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


